ORDER

CLEVENGER, Circuit Judge.
Gemini Electronics, Inc. moves for reconsideration of the court’s September 7, 2005 order dismissing its appeal for failure to file a brief and moves for an extension of time to file its brief.
Counsel for Gemini states that he did not file a brief because he did not receive a briefing schedule from the court. After a litigant files a petition for review, the court sends a docketing notice to all parties. On the line entitled “Briefs due,” the notice refers to Rule 31. Following that, in bold type, the notice states: “You will not receive a separate briefing schedule from the Clerk’s Office.” Counsel for Gemini does not indicate that he did not receive the docketing notice. Nevertheless, the court grants the motion to reinstate.
Accordingly,
IT IS ORDERED THAT:
(1) Gemini’s motion for reconsideration is granted.
(2) The September 7, 2005 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.
(3) Gemini’s motion for an extension of time is granted. Gemini’s brief is due within 30 days of the date of filing of this order. No further extensions will be granted.